Citation Nr: 0932357	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
of the right knee.  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected status post-gunshot wound of 
the right lower extremity, with status post-upper tibia 
osteotomy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  These claims were 
previously remanded by the Board in March 2008 for 
additionally evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased 
disability ratings for his service-connected degenerative 
joint disease of the right knee and his status post-gunshot 
wound of the right lower extremity, with status post-upper 
tibia osteotomy.  However, since the evidence of record 
demonstrates that the Veteran's right lower extremity 
disabilities may have worsened since his last VA examination 
of September 2005, the Veteran should be provided with the 
opportunity to appear for a new VA examination of the right 
lower extremity before appellate review may proceed.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  In the present case, 
the Veteran was last afforded a VA examination of his right 
lower extremity in September 2005.  

The Veteran was afforded a VA scar examination in May 2009.  
According to the examination report, the Veteran had severe 
deformity and weakness of the right lower extremity.  The 
record contains a private treatment note from December 2006 
that appears to suggest that the Veteran was having 
additional problems with range of motion of the right knee.  
The record also contains a private treatment record from what 
appears to be December 2008.  According to this record, the 
Veteran had been recommended for a total knee replacement and 
suffered from severe osteoarthritis.  Therefore, the evidence 
of record suggests that the Veteran's right lower extremity 
may have worsened since his last VA examination of September 
2005.  

Additionally, the Veteran indicated in a letter received by 
VA in June 2008 that he received medical treatment from the 
VA Medical Center (VAMC) in San Juan, Puerto Rico from 1985 
to the present for a number of medical conditions.  The 
Veteran also submitted three separate VA Form 21-4142s 
regarding private medical treatment.  The record demonstrates 
that VA took proper action regarding the Veteran's private 
medical records.  However, the record does not to appear to 
reflect that an attempt has been made to locate the Veteran's 
treatment records from the VAMC in San Juan, Puerto Rico.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC should attempt to obtain copies 
of the Veteran's treatment records from 
the VA Medical Center in San Juan, Puerto 
Rico from 1985 to the present.  If any 
records are obtained, they should be 
incorporated into the Veteran's claims 
file.  If a negative response is received, 
this must be indicated in the claims file 
as well.  

2. Once the above steps have been 
completed, the Veteran should be afforded 
a VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected degenerative joint disease of 
the right knee and his status post-gunshot 
wound of the right lower extremity, with 
status post-upper tibia osteotomy.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all orthopedic and muscular 
symptomatology associated with the 
Veteran's right lower extremity, including 
loss of range of motion during flare-ups, 
and any instability.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right lower extremity.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

Finally, the examiner should indicate 
whether the Veteran has been hospitalized 
because of his right lower extremity in 
the past, and if so, the examiner should 
indicate the frequency of hospitalization.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


